Exhibit 10.1

FIRST AMENDMENT TO
KENNEDY-WILSON HOLDINGS, INC.
AMENDED AND RESTATED
2009 EQUITY PARTICIPATION PLAN
 
THIS FIRST AMENDMENT TO KENNEDY-WILSON HOLDINGS, INC. AMENDED AND RESTATED 2009
EQUITY PARTICIPATION PLAN (this “First Amendment”) is made and adopted by the
Board of Directors (the “Board”) of Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), effective as of June 19, 2014 (the “Effective
Date”). All capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Plan (as defined below).


RECITALS


WHEREAS, the Company maintains the Kennedy-Wilson Holdings, Inc. Amended and
Restated 2009 Equity Participation Plan (as amended from time to time, the
“Plan”);


WHEREAS, pursuant to Article XVI of the Plan, the Board may amend the Plan from
time to time to increase the number of shares of Common Stock subject to the
Plan, subject to approval by the Company’s shareholders; and


WHEREAS, the Company desires to amend the Plan to increase the number of shares
of Common Stock subject to the Plan by an additional six million (6,000,000)
shares of Common Stock as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein, effective as of the Effective Date, subject to approval by the Company’s
shareholders:


AMENDMENT


1.
Section 5.1 of the Plan is hereby amended and restated in its entirety as
follows:



“Section 5.1 Stock Grant and Award Limits. The Committee may from time to time
grant Awards to one or more Employees, Directors and/or Consultants determined
by it to be eligible for participation in the Plan in accordance with the
provisions of Article VI. Subject to Article XV, the aggregate number of shares
of Common Stock that may be issued under the Plan shall not exceed Eleven
Million Six Hundred Forty-Five Thousand (11,645,000) shares. Notwithstanding any
provision in the Plan to the contrary, the maximum aggregate number of shares of
Common Stock with respect to one more Awards that may be granted to any one
Employee during any calendar year shall be Two Million (2,000,000) shares
(subject to adjustment in the same manner as provided in Article XV with respect
to shares of Common Stock subject to Awards then outstanding). The limitation
set forth in the preceding sentence shall be applied in a manner which shall
permit compensation generated in connection with such Awards to constitute
“performance-based” compensation for purposes of Section 162(m) of the Code,
including, but not limited to, counting against such maximum number of shares,
to the extent required under Section 162(m) of the Code, any shares subject to
Options or Stock Appreciation Rights that are canceled or repriced.”



    





--------------------------------------------------------------------------------




2.
The third sentence of Article XVI of the Plan is hereby amended and restated in
its entirety as follows:



“The Board shall have the right to alter or amend the Plan or any part hereof
from time to time; provided, however, that without the approval by a majority of
the votes cast at a meeting of shareholders at which a quorum representing a
majority of the shares of the Company entitled to vote generally in the election
of directors is present in person or by proxy, no amendment or modification of
the Plan may (i) materially increase the benefits accruing to Holders, (ii)
except as otherwise expressly provided in Article XV, increase the number of
shares of Common Stock subject to the Plan or the individual Award limits
specified in Article V, (iii) materially modify the requirements for
participation in the Plan, or (iv) amend, modify or suspend Section 7.8
(repricing prohibitions) or this Article XVI.”


3.
This First Amendment shall be and is hereby incorporated into and forms a part
of the Plan.



4.
Except as expressly provided herein, all terms and conditions of the Plan shall
remain in full force and effect.





(Remainder of page internationally left blank)


    

    





--------------------------------------------------------------------------------




*    *    *




I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Kennedy-Wilson Holdings, Inc. on April 14, 2014.


Executed on this 14th day of April, 2014.






By: /s/_Kent Mouton_____
Name: Kent Mouton_______
Title: General Counsel______        




I hereby certify that the foregoing First Amendment was duly approved by the
stockholders of Kennedy-Wilson Holdings, Inc. on June 19, 2014.


Executed on this 19th day of June, 2014.






By: /s/_In Ku Lee____
Name: In Ku Lee_______
Title: Secretary______    
    





    



